            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




DAVID HERNANDEZ,                  CV 18-5041 DSF (JPRx)
    Plaintiff,
                                  JUDGMENT
               v.

HO BOK LEE, et al.,
    Defendants.



  The Court having dismissed the case for lack of prosecution,

  IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing and that the action be dismissed without prejudice.



Date: February 6, 2019            ___________________________
                                  ___
                                    _____________
                                                ______________
                                  Dale
                                  D l SS. Fi
                                          Fischer
                                              h
                                  United States District Judge
